DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on March 4, 2022 is acknowledged. Claims 11-20 are withdrawn from consideration.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under U.S.C. 120, 121, or 365 is acknowledged. Provisional application No. 62/597870 filed on December 12, 2017 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on the following dates have been considered by the examiner:
December 12, 2018
February 8, 2019
May 23, 2019
August 26, 2019
September 24, 2020
December 15, 2020
October 15, 2021

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Curti et al. (US PG Pub. No. 2011/0301484 A1) (hereinafter “Curti”).
	With respect to claim 1, Curti teaches a respiration sensor (see Figs. 1 and 3A-3C) comprising: a housing having a first nasal flow passage (left 33 in Figs. 3A-3C) and a second nasal flow passage (right 33 in Figs. 3A-3C) that extend therethrough, wherein the first and second nasal flow passages are disposed in parallel to one another with respect to a nasal respiratory flow direction (the term parallel is not used in the strict mathematical sense in the present application; the passages 33 in Dormotech are as much parallel as those indicated in Fig. 4 of the instant application); a first nasal thermistor (thermistor 3 in Fig. 3A; par.0062 “two thermistors 3, 5 are located adjacent the nasal prongs 33,33”) and a second nasal thermistor thermistor 5 in Fig. 3A; par.0062 “two thermistors 3, 5 are located adjacent the nasal prongs 33,33”), the first and second nasal thermistors are positioned into each of the first and second nasal flow passages, respectively (see Fig. 3B).
	Although Curti does not explicitly show an electronics board coupled to the housing, it would be prima facie obvious to person having ordinary skill in the art (“PHOSITA”) when the invention was filed to modify Curti in the manner recited in order to provide support electronics for thermistors 3, 5. Furthermore, Curti teaches conditioning circuit ‘C’ in connection with thermistors 3, 5 (see Fig. 3A), which provides added motivation for PHOSITA to modify Curti to utilize an electronics board in the manner recited. 
	With respect to claim 2, Curti does not explicitly teach the electronics board comprises a support structure, the support structure having a proximal portion coupled In re Japikse, 86 USPQ 70.
	With respect to claim 3, Curti teaches an oral flow passage and an oral thermistor, the oral flow passage disposed transverse to the first and second nasal flow passages, along an oral respiratory flow direction (oral thermistor 7 in Fig. 3A).
	With respect to claim 4, Curti does not explicitly teach the electronics board comprises a support structure having a proximal portion coupled to the electronics board and a distal portion extending along a plane defined by a top of the electronics board wherein, when the electronics board is positioned within the housing, the distal portion of the support structure extends into at least one of the first and second nasal flow passages. However, such a modification would be obvious to PHOSITA when the invention was filed since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
	With respect to claim 5, Curti does not explicitly teach a third thermistor and a fourth thermistor, wherein the third thermistor is an ambient thermistor and the fourth thermistor is a skin thermistor configured to determine whether the respiration sensor is properly positioned against a patient’s physiognomy. However, such a modification would be obvious to PHOSITA when the invention was filed since it has been held that mere duplication of the essential working parts of a device involves only routine skill in St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Furthermore, Curti suggests utilizing multiple thermistors (nasal and oral) and the importance of proper placement on a patient’s face (see par.0057) as well as contact with ambient air (par.0051, 0066), thereby provided added motivation to modify Curti to arrive at the claimed invention.
	With respect to claim 10, Curti teaches at least one nasal flow guide disposed in each of the first and second nasal flow passages (see Figs. 3A-3C).
	
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Curti in view of Dormotech (WO 2017/199089 A2).

Dormotech was cited in applicant’s IDS on May 23, 2019.
	With respect to claims 6-8, Curti teaches a respiration sensor as established above.
	However, Curti does not teach the limitations recited in claims 6-8.
	Regarding claim 6, Dormotech teaches an accelerometer configured to detect movement of the respiration sensor (par.0090-91)
	Regarding claim, Dormotech teaches the accelerometer is configured to determine whether the respiration sensor has fallen from a face of a patient or the patient has fallen (par.0090-91).
	Regarding claim 8, Dormotech teaches a radio transceiver configured to communicate with an external device that is coupled with a network (par.0111, 0144, 0148).
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Curti in view of Neely (US PG Pub. No. 2013/0032148 A1).
With respect to claim 9, Curti teaches a respiration sensor as established above.
	However, Curti does not teach the limitations recited in claim 9.	Neely teaches a capacitive sensor configured to detect a contact between the housing and a patient’s face, when the respiration sensor is in condition for use (par.0105).
Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to modify Curti to incorporate a capacitive sensor in order to determine when the pressure against said user’s face changes thereby indicating that the device has been removed, as evidence by Neely.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 5712727540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.